Citation Nr: 1409999	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.  He died in June 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

The Board notes that a February 2008 Board decision denied entitlement to an effective date prior to October 23, 2003, for a 70 percent rating for posttraumatic stress disorder (PTSD) and for an award of a total rating based on individual unemployability (TDIU).  The February 2008 Board decision also remanded the issues of increased ratings for PTSD, residuals of a shell fragment wound in the right lumbar spine area of L2 with retained foreign body, residuals of a fracture of the left radial head, and residuals of a shell fragment wound of the right buttock.  On March 6, 2008, the Board received an electronic record from the Social Security Administration reporting that the Veteran died on June [redacted], 2007, prior to the date of the February 2008 decision.  As such, as a matter of law, these claims of the Veteran did not survive his death.  Landicho v Brown, 7 Vet. App. 42, 47  (1994). Therefore, on its own motion, the Board vacated the February 2008 decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  

Notwithstanding the above, as the Appellant submitted an application for Dependency and Indemnity Compensation (DIC) in July 2007, well within one year of the Veteran's death, by operation of  law, this claim also serves as an application for accrued benefits based on the claims pending at the time of the Veteran's death. 38 C.F.R. § 3.1000(c).  Therefore, the Board refers the above-mentioned claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  As reflected on his death certificate, the Veteran died from atherosclerotic heart disease. 

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish entitlement to service connection for the cause of a Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B Cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary by bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

The appellant has asserted that the Veteran's cause of death to his service-connected posttraumatic stress disorder (PTSD).  However, after careful review of the record, the Board finds that the record supports an award of service connection on a presumptive basis for the cause of the Veteran's death as being related to herbicide exposure in service.   Thus, the appellant's original theory of entitlement need not be further addressed.

The late Veteran served in the Republic of Vietnam, and received a Combat Infantry Badge, Vietnam Service Medal, and a Purple Heart for his service therein.  The Veteran is therefore presumed to have been exposed to herbicides while on active service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

Moreover, the record clearly indicates that in June 2007, the Veteran died from atherosclerotic heart disease.  Atherosclerotic heart disease is a type of ischemic heart disease which is among those recognized by VA as etiologically related to exposure to herbicide agents. 

Under these circumstances, the Board concludes that a disability of service origin caused or contributed substantially or materially to cause the Veteran's death, and that the criteria for service connection for the cause of the Veteran's death are met. 38 C.F.R. §§ 3.309(e), 3.312 (2013).  Thus, the claim is granted. 



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


